Title: James Madison to Ralph R. Gurley, 19 February 1832
From: Madison, James
To: Gurley, Ralph Randolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 19th. 1832.
                            
                        
                        I have received your letter of the 12th informing me; "that I have been unanimously elected to the Office of
                            President by the American Colonization Society."
                        The great and growing importance of the Society, and the signal Philanthropy of its members give, to the
                            distinction conferred on me, a value of which, I am deeply sensible.
                        It is incumbent on me, at the same time, to say, that my very advanced age, & impaired health leave
                            me no hope of an adequacy to the duties of a station which I should be proud to perform. It will not the less be my
                            earnest prayer, that every success may reward the labors of an Institution, which though so humble in its origin, is so
                            noble in its object of removing a great evil from its own Country, by means which may communicate to another, the greatest
                            of blessings. Be pleased to accept, Sir, my friendly salutations. 
                        
                            
                                James Madison
                            
                        
                    